Title: Mathew Carey & Son to Thomas Jefferson, 27 June 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


          
            
              Dr Sir
              Philada 
              June 27. 1818
            
            Your favour of 21st inst. came to hand yesterday with fifty dollars for wh please to accept our thanks—
            Agreeably to your directions we have forwarded the above books per mail, wh we hope will come safely to hand.—
            The price of Walsh’s American Register 2 Vols. is $6—
            We shall forward next week, per mail, an extensive Supplement to our Catalogue, wh is now in the press—
            
              Yours respectfully
              M. Carey & son✓ 
            
          
          
          
            between dateline and salutation:
            
              
                 
                Hon: Thos Jefferson
              
              
                
                Bot of M Carey & Son
              
              
                
                1 Viris Romae
                
                $1.00
              
              
                
                1 Pikes Journal of his
                }
                  3.00
              
              
                
                Expedition to the Arkansaw
                &c
              
              
                
                
                ✓
                
                $4.00
              
            
          
        